Citation Nr: 0633854	
Decision Date: 11/01/06    Archive Date: 11/16/06

DOCKET NO.  04-08 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for degenerative joint 
disease (arthritis), and meniscal tear, described as 
residuals of right knee injury.

3.  Entitlement to service connection for tendonitis, right 
shoulder.

4.  Entitlement to service connection for degenerative 
changes, left shoulder.

5.  Entitlement to service connection for tendonitis, left 
bicep.

6.  Entitlement to service connection for a prostate 
disorder, described as obstructive voiding symptoms.

7.  Entitlement to service connection for residuals of a rib 
injury.

8.  Entitlement to service connection for a macular cyst, 
described as residual of a right eye injury.

9.  Entitlement to service connection for a respiratory 
disorder.

10.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active duty from September 1968 to June 1972, 
including service in Vietnam from September 1970 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

A motion to advance this case on the Board's docket was 
granted for good cause in October 2004.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 20.900(c) (2006).

The case was previously before the Board in October 2004, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  There is no evidence of a hypertension, or arthritis 
during service or during the first year after separation from 
service.  

2.  There is no medical evidence of current prostate or rib 
disabilities.

3.  There is no competent medical evidence linking any 
current hypertension, right shoulder disorder, left shoulder 
disorder, left bicep disorder, respiratory disorder, or right 
knee disorder to the veteran's active military service.

4.  There is no medical evidence or any residual disability 
resulting from the in-service right eye macular cyst.

5.  The veteran has a current diagnosis of PTSD.

6.  There is evidence of record indicating that the veteran 
experienced stressors during service which left him unable to 
cope with the normal stresses of life.  


CONCLUSIONS OF LAW

1.  Hypertension and arthritis of the right knee were not 
incurred in, or aggravated by, active military service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A right shoulder disorder; left shoulder disorder; left 
bicep disorder; right knee disorder; prostate and voiding 
disorder; rib injury; respiratory disorder; and right eye 
disorder were not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2006).  

3.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1154(b) (West 2002);  38 C.F.R. 
§§ 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
June 2003 satisfied the duty to notify provisions.  The 
veteran's service medical records, private medical records, 
and VA medical records have been obtained; he has been 
accorded several VA Compensation and Pension examinations.  
There is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  Consequently, the Board finds that 
VA has met the duties to notify and assist as to the issue 
decided herein. 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; his service medical records; private medical 
records; VA medical records; and, VA examination reports.  
The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the veteran's claims for service connection.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Hypertension and arthritis may be presumed to have been 
incurred during active military service if either disability 
manifests to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relation-ship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A.  Hypertension and Arthritis

The veteran's service medical records have been obtained and 
are complete.  There is no indication of any diagnosis of 
hypertension or arthritis of either the right knee or 
shoulders during service.  Separation examination of the 
veteran was conducted in March 1972.  The veteran's blood 
pressure was 120/60.  Clinical evaluation of the vascular 
system and the joints was normal, with no abnormalities noted 
by the examining physician.  

There is no competent medical evidence of record showing any 
diagnosis of hypertension or arthritis within the first year 
after the veteran separated from active service.  A VA 
treatment record dated January 2000 reveals a diagnosis of 
some degenerative joint disease (arthritis) of the right knee 
which was related to a post-service injury in 1999 which is 
confirmed by a private treatment report dated November 1999.  

In May 2005, a VA examination of the veteran was conducted.  
A history of hypertension was noted along with treatment with 
anti-hypertensive medication.  There was no medical evidence 
linking the disorder to military service.  An October 2005 VA 
medical opinion indicated that the veteran's current right 
knee disorder began after service and was not related to 
service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for hypertension and arthritis 
of the right knee.  There are current medical diagnoses of 
both disorders.  However, there is no medical evidence 
showing either disorder was present in service or during the 
first year after service.  The medical opinions of record 
indicate that these disabilities began after service and are 
unrelated to service.  Accordingly, service connection for 
hypertension and arthritis of the right knee must be denied.  

B.  Shoulders and Bicep

The veteran claims service connection for bilateral shoulder 
disorders and a left bicep disorder.  Review of the veteran's 
service medical records does not reveal any diagnoses of any 
of these claimed disorders.  Clinical evaluation of the 
veteran's upper extremities was normal on the March 1972 
separation examination report.  

VA medical treatment records reveal treatment for complaints 
of shoulder pain dating from approximately 1993.  These 
treatment records refer to recent, post-service injuries.  In 
October 2005, a VA physician reviewed all of the medical 
evidence of record and specifically noted that the veteran 
complaints of orthopedic disorders of the upper extremities 
dated from the 1980s, over a decade after the veteran's 
separated from service.  The physician's opinion was that 
these disabilities began after service and were not related 
to service.  

The preponderance of the evidence is against the veteran's 
claims for service connection for bilateral shoulder 
disorders and a left bicep disorder.  There is no medical 
evidence showing there disorders were present in service.  
The medical opinions of record indicate that these 
disabilities began after service and are unrelated to 
service.  Accordingly, service connection for a right 
shoulder disorder, a left shoulder disorder, and a left bicep 
disorder must be denied.  


C.  Prostate Disorder and Rib Injury

The veteran claims service connection for a prostate disorder 
and the residuals of a rib injury.  In May 2005, a VA 
examination of the veteran was conducted.  The examiner noted 
a history of benign prostatic hypertrophy (BPH) and 
intermittent prostatitis requiring antibiotic treatment 
subsequent to service.  The examiner stated that it was "a 
nonissue, His prostatitis is nonrelated to any service duty.  
In summary the patient has had some intermittent acute 
prostatitis well controlled with antibiotics; however, the 
patient does not have any clinical sequelae of this and this 
condition is not related to any service duty."  With respect 
to the veteran's ribs, the veteran reported no present 
problems, and a chest x-ray revealed an old well healed rib 
fracture which caused no current disability.  

The preponderance of the evidence is against the veteran's 
claims for service connection for prostate and rib disorders.  
The May 2005 VA examination revealed that the veteran simply 
does not have any current prostate or rib disability.  With 
no current disability, service connection must be denied.  
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110.  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).

D.  Right Eye Disability

Service medical records reveal that the veteran was diagnosed 
and treated for a macular cyst in the right eye.  On 
separation examination the veteran's vision was 20/50 in the 
right eye and 20/20 in the left eye.  

In May 2005, the most recent VA examination of the veteran 
was conducted.  The veteran was diagnosed with astigmatism 
and had corrected vision in the range of 20/20 to 20/25 in 
both eyes.  While a history of macular cyst was noted, no 
current residuals could be identified on examination and the 
examiner's opinion was that it so small as to be 
"subclinical."  

The preponderance of the evidence is against service 
connection for a right eye disorder.  While the veteran had a 
right eye macular cyst during service.  It apparently healed 
without residual disability.  Recent VA examination could not 
identify any current right macular cyst, or any residual of 
the cyst.  Moreover, the examiner did not indicate that any 
of the veteran's current visual disorders, astigmatism or 
cataracts, were related to service or the cyst in service.  
Accordingly service connection must be denied. 

E.  Respiratory Disorder

The veteran claims service connection for a respiratory 
disorder.  Several service medical records reveal treatment 
for respiratory complaints during service.  Diagnoses of 
upper respiratory infection (URI), and bronchitis were made.  
However, these disorders appear to be acute and transitory 
and resolved without residual disability.  The March 1972 
separation examination reveals normal clinical evaluations of 
the veteran's lungs, chest, nose, and sinuses.  

Recent VA medical records reveal that the veteran has a 
current diagnosis of chronic obstructive pulmonary disease 
(COPD) which is related to his life long smoking.  There is 
no medical evidence relating this disability to the veteran's 
military service.  As the preponderance of the evidence is 
against the claim for service connection for a respiratory 
disorder, the claim must be denied.  

F.  PTSD

Service connection for PTSD requires: (1) medical evidence 
establishing a diagnosis of the condition; (2) credible 
supporting evidence that the claimed inservice stressor 
occurred; and, (3) a link established by medical evidence, 
between current symptoms and an in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

Furthermore, if the claimant did not engage in combat with 
the enemy or if the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  See 
Fossie v. West, 12 Vet. App. 1, 6 (1998), wherein the Court 
stated, "If the veteran engaged in combat, his lay testimony 
regarding stressors will be accepted as conclusive evidence 
of the presence of in-service stressors.  38 U.S.C. 1154(b); 
38 C.F.R. § 3.304(f).  If, however, the veteran was not 
engaged in combat, he must introduce corroborative evidence 
of his claimed in-service stressors."

The United States Court of Veterans Appeals (Court) has held 
that "[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service.'"  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304 (2006).  

If, however, it is determined that the veteran did not engage 
in combat, credible supporting evidence from any source 
showing that his claimed inservice stressor actually occurred 
is required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau, 9 Vet. App. at 394-95; Doran v. 
Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395; Doran, supra.

There are numerous VA medial records which reveal that the 
veteran has a current diagnosis of PTSD.  However, the 
difficulty with the veteran's claim is credible supporting 
evidence that the claimed inservice stressors occurred.  The 
May 2005 VA examination report refers to stressors of the 
veteran being in convoys during service in Vietnam and 
exchanging gunfire with the enemy.  He also indicated that he 
saw dead bodies.  The veteran's personnel records reveal that 
he served as a vehicle mechanic in a transportation company 
in Vietnam from September 1970 to June 1971.  However, the 
veteran did not receive any awards indicative of combat, nor 
can any of these stressors be verified.

However, the service records obtained reveal that the veteran 
was involved in at least two motor vehicle accidents during 
service.  An August 1971 treatment record reveals he was 
involved in an automobile accident and incurred a head 
laceration which required treatment with sutures.  A second 
medical record reveals that the veteran was involved in a car 
accident while home on leave when he accidentally struck and 
kill and old man.  The impression was that the veteran "has 
become unable to cope with the legitimate stresses he is 
currently being subjected to."  

The Board believes that this evidence does corroborate that 
the veteran experienced some stressors during service which 
clearly impacted upon him.  This, coupled with the current 
diagnoses of PTSD, supports a grant of service connection.  
Accordingly, service connection for PTSD is granted.  

G.  Conclusion

Finally, in reaching these decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against all of the claims for service 
connection, with the exception of the claim for service 
connection for PTSD, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the following disorders is denied:  
hypertension; a right shoulder disorder; a left shoulder 
disorder; a left bicep disorder; a right knee disorder, to 
include arthritis; a prostate disorder, residuals of a rib 
injury; a respiratory disorder; and, a right eye disorder. 

Service connection for PTSD is granted.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


